DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: in line 3 of the claim the word “based” should be changed to “base.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki US Patent Application Publication 2016/0075549 (hereinafter referred to as Aoki) McNeil US Patent Application Publication 2006/0169043 (hereinafter referred to as McNeil) and Merassi et al. US Patent Application Publication 2008/0173959 (hereinafter referred to as Merassi).
Regarding claim 1, Aoki discloses a vibrator device as seen in fig. 3-5 comprising a vibrator element 20a that includes a vibrator substrate 21a including a vibrating arm 24a and an electrode 52 arranged in the vibrator substrate, a base 31, a support substrate 10 including a base mount (bottom portion) fixed to the base, an element support 70 that supports the vibrator element, and a beam 61 that connects between the base mount and the element support and supports the vibrator element relative to the base. A wiring pattern 14,15,16 is arranged in the support substrate and is electrically connected to the vibrator element as claimed. Aoki does not explicitly disclose the buffer members arranged in the manner claimed. McNeil teaches as seen in fig. 1 and 2A, an accelerometer which comprises buffer members 44 arranged on a substrate 12 comprising a wiring pattern 36, 38. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of McNeil with those of Aoki in order to provide a buffer to prevent the inertial elements from moving past a desired location possibly leading to damage of the device. Aoki and McNeil do not explicitly disclose the buffer as having a hardness lower than the support structure as claimed.
Merassi teaches a microelectromechanical device with a stopper (buffer) structure 12 which is can be made from glass and a support substrate which is made 
Regarding claims 2-5, the system of Merassi illustrates examples of buffer elements in multiple configurations as shown in the figures. It would have been obvious to one of ordinary skill in the art when combining the reference with Aoki and McNeil to have arranged the buffers in any similar desired manner such as those claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 6, Aoki discloses the elements claimed as being quartz crystal as claimed (paragraphs 0066-0067).
Regarding claim 7, Merassi teaches that the buffer element can be made of glass or silicon or other suitable materials (paragraph 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a material such as a metal if conductivity or simple soldering attachment was desired, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, Aoki discloses in fig. 9, the claimed arrangement of elements as illustrated in fig. 3 including three axes, the vibrator element and substrate arranged along a C axis (fig. 4) and the vibrator element including the element base fixed to the element support through a bonding member, part of detection arms 28a and 29a, pair of .  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the wiring pattern claimed including fixed potential wiring connected to a fixed potential and the buffer member electrically connected to the fixed potential wiring. In the art, the buffer is generally isolated from the wiring and therefore would not come into contact with the wiring nor would it be obvious to have done so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861